Citation Nr: 1045427	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for skin disability of the 
groin.

2.  Entitlement to service connection for residuals of right hand 
injury.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for panic disorder.

6.  Entitlement to service connection for diarrhea.

7.   Entitlement to service connection for lumbar spine 
disability.

8.  Entitlement to service connection for right shoulder 
disability.

9.  Entitlement to service connection for a headache disorder. 
10.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 
2007.

This appeal to the Board of Veterans' Appeals (Board) arose from 
August 2007 and May 2008 rating decisions.  In the August 2007 
decision, the RO, inter alia, granted service connection for PTSD 
and assigned a 10 percent rating effective February 2007, and 
denied service connection for skin condition of the groin, 
insomnia, depression, panic disorder, diarrhea, lumbar spine 
disability, and right shoulder disability.  In January 2008, the 
Veteran filed a notice of disagreement (NOD) with the rating 
assigned for PTSD and with the denials of service connection.  A 
statement of the case (SOC) was issued in October 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in November 2008.  

In the May 2008 decision, the RO denied service connection for 
right hand injury and headaches.  Later in May 2008, the Veteran 
filed a NOD.  A SOC was issued in April 2010, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in November June 2010.    

In July 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

As noted above, in the May 2008 decision, the RO denied service 
connection for right hand injury and headaches.  However, to more 
accurately reflect the evidence of record, the Board has 
recharacterized these issues as reflected on the title page.  

The Board's decision addressing the claims for service connection 
for insomnia, diarrhea, skin disability of the groin, depression, 
panic disorder, and residuals of hand injury is set forth below.  
The claims for service connection for lumbar spine disability, 
right shoulder disability and a headache disorder, along with the 
claim for an initial rating in excess of 10 percent for PTSD, are 
addressed in the remand following the order; these matters are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.   The medical evidence reasonably shows that the Veteran has 
limitation of motion of the 3rd, 4th and 5th fingers, and pain, 
residual to his right hand injury in service.

3.  The medical evidence, along with the Veteran's lay testimony, 
reasonably establishes that the Veteran has an intermittent but 
recurring skin disability of the groin, diagnosed as tinea 
cruris, which had its onset in service.    

4.  The medical evidence shows that the Veteran's insomnia is a 
symptom of his PTSD rather than a separately ratable disability.

5.  The medical evidence does not establish a separate diagnosis 
of depression but instead shows that the Veteran's depression is 
a symptom of his PTSD rather than a separately ratable 
disability.

6.  The medical evidence does not show a diagnosis of panic 
disorder but shows that the Veteran's panic is a symptom of his 
PTSD rather than a separately ratable disability.

7.  The medical evidence shows that the Veteran does not have a 
chronic disability manifested by diarrhea.  

    
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinea cruris, affecting the 
skin of the groin, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection residuals of right hand injury 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for insomnia are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for depression are not 
met.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
 

5.  The criteria for service connection for panic disorder are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The criteria for service connection for diarrhea are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection for insomnia, depression, panic disorder, diarrhea, 
skin condition of the groin, lumbar spine disability and right 
shoulder disability, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter also requested 
that the appellant submit any evidence in his possession 
pertinent to the claims on appeal, consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect.  Additionally, 
the letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The August 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the April 2007 letter.  Hence, the April 2007 letter-
which meets the content of notice requirements described in 
Pelegrini, and in part, Dingess/Hartman-also meet the VCAA's 
timing of notice requirement.  

Regarding the Veteran's claims for service connection for 
residuals of right hand injury and headaches, a February 2008 
letter RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claims, 
as well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  This letter also requested that the appellant submit any 
evidence in his possession pertinent to the claims on appeal, 
consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect.  Additionally, the letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The May 2008 RO rating decision reflects the initial adjudication 
of the claim after issuance of the February 2008 letter.  Hence, 
the February 2008 letter-which meets the content of notice 
requirements described in Pelegrini, and in part, 
Dingess/Hartman-also meet the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, VA treatment records and the report of a July 2007 VA 
general medical examination, the report of a July 2007 VA 
psychological evaluation, and the report of an April 2008 VA hand 
examination.  Also of record and considered in connection with 
the appeal is the transcript of the July 2010 Board hearing, 
along with various written statements provided by the Veteran, 
and by his representative on his behalf.  The Board notes that no 
further RO action, prior to appellate consideration of any of 
these claims, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Skin disability of the groin

Considering the evidence of record in light of the governing 
legal criteria, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for skin 
disability of the groin is warranted.  

The service treatment records reflect that in July 2004, the 
Veteran complained of a rash around the groin and inner thighs, 
which he had experienced for the past four days.  The Veteran 
noted that he had started using an antifungal spray to treat the 
rash.  Physical examination revealed that the Veteran had a dry 
but hot to touch rash in the upper groin area.  The diagnosis was 
tinea cruris and the veteran was advised to continue using the 
anti-fungal spray.    .  

Post service, during a July 2007 general medical examination, the 
Veteran reported that he had experienced the rash intermittently 
since service and that it involved itching with no significant 
pain.  He also noted that since May 2006 he had been using an 
over the counter medicated powder every day, which prevented the 
rash from recurring.  Physical examination revealed that the 
Veteran did not have any current rash.  The examiner diagnosed 
the Veteran with fungal skin condition, intermittent.  

During the July 2010 Board hearing, the Veteran testified that he 
continued to periodically experience the rash that he experienced 
in service and that just in the past week he had had a 
recurrence.  He was continuing to use powder every day, along 
with taking multiple showers, to try and control the rash. The 
Veteran noted that since service he had not had any medical 
treatment for the rash.  Instead, he just treated it with over 
the counter medication. 

The evidence summarized above shows that the Veteran experienced 
a heat rash in the groin area for the first time during service.  
It also shows that the Veteran has reported that he has continued 
to intermittently experience this rash up until the present.  The 
Board notes that the Veteran is competent to testify regarding 
symptoms he has experienced such as an intermittent skin rash and 
as to the continuity of symptomatology of those symptoms.  
Additionally, the July 2007 VA examiner affirmatively diagnosed 
the Veteran with fungal skin condition, intermittent, and noted 
that the condition was present during service.  Further, there is 
no indication from the record that the Veteran had any skin 
problems in the groin area prior to service.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the clear evidence of the skin rash of the groin in 
service, the July 2007 VA examiner's diagnosis of fungal skin 
condition of the groin, and the Veteran's testimony indicating 
that he continued to experience the same skin rash intermittently 
since service, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran has a 
recurring-albeit, intermittent skin disability of the groin, 
diagnosed as tinea cruris, which was incurred in service.  Thus, 
the criteria for service connection for tinea cruris are met. 

B.  Right hand injury

Considering the evidence of record in light of the governing 
legal authority, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
residuals of injury to the right hand is warranted.  

The service treatment records reflect that the Veteran injured 
his right hand both in April and September 2004.  In April 2004 
the Veteran was noted to have pain in the right hand with slight 
edema.  An X-ray was negative for any sign of a fracture.  In 
September 2004, it was noted that the Veteran hurt his hand after 
punching a brick wall while arguing with his girlfriend via 
telephone.  Physical examination showed that the hand was swollen 
with a limited range of motion in the forefinger and pinky.  
Also, the 4th metacarpal joint was tender to palpation.  

During the July 2007 VA examination, the Veteran reported that he 
had daily intermittent pain in the right hand that would usually 
last about an hour.  He noted that the intensity of the pain 
varied with use and that repetitive activity would bring about 
the pain.  He also noted that cool, damp weather would cause 
aching to the hand.  He reported that during service he had 
difficulty saluting with the hand due to the alignment of his 
fourth and fifth fingers.  He also reported decreased grip 
strength to the right hand and a healed deformity at the base of 
the right fourth finger.  The examiner noted that the knuckle of 
the fourth finger had become depressed and was not visible.  The 
Veteran indicated that he did not have any flare-ups of the right 
hand and did not have any limitations on his activities of daily 
living or on driving.  

Physical examination of the right hand revealed no tenderness to 
palpation.  There was no swelling, redness or obvious 
deformities.  Grip strength was 5/5.  Digit strength was 3/5 with 
decreased strength to the fourth and fifth fingers.  There was a 
depression to the metacarpal joint at the base of the right 
fourth finger with no pain, swelling or obvious discomfort to 
palpation.  Range of motion of all fingers was full with no 
weakness, decreased endurance or easy fatigability.  There were 
no limiting factors and the flexion and extension of the fourth 
and fifth fingers did not affect the remaining fingers of the 
hand.  There was no additional joint involvement.  A right hand 
X-ray showed no evidence of fracture or dislocation with 
unremarkable soft tissue.  The examiner diagnosed the Veteran 
with right hand crush injury with negative X-ray and chronic 
pain.  

On April 2008 VA right hand examination, the Veteran reported 
that in addition to the hand injuries noted in the service 
treatment records, he hurt his hand while in Iraq when a 50 
caliber machine gun fell and landed on the hand.  He indicated 
that he had had immediate pain and swelling.  He noted that his 
superior examined the hand and that there was no follow-up by 
medical personnel.  He also noted that his superior simply told 
him to apply ice and to rest.  The Veteran reported that after 24 
hours the swelling had resolved but that he continued to have 
pain.  He indicated, however, that he was able to resume his 
duties as a gunner within a week with no issues with performance, 
no further trauma injury and no surgery.  

The Veteran reported that he had constant, sharp burning pain of 
the third, fourth and fifth fingers of the right hand in the 
metacarpal area, radiating from the metacarpal bones to the 
anterior aspect of the hand.  He noted that he did not have pain 
elsewhere in the thumb or index finger or in the palmar aspect of 
the hand.  He reported that he had daily flare-ups of pain, 
precipitated by gripping the steering wheel, holding a bar of 
soap, attempting to make a fist, attempting to write with a 
pencil and shaking hands.  Also, he noted that if holding a 
gallon of milk, he needed to support it with his left hand.  
Additionally, he reported that with a flare-up his pain would 
intensify to a sharp burning with associated swelling.  The 
Veteran noted that he took over the counter anti-inflammatories 
for the pain.  

The Veteran also reported stiffness during the cold or rainy 
season and limitation of motion with functional impairment.  He 
indicated that the limiting factor was pain.  Additionally, the 
Veteran indicated that he experienced decreased strength and 
dexterity of the hand while attempting to write, losing his 
strength, and indicated that he was unable to grip strongly when 
shaking someone's hand.  The Veteran noted that he was able to 
perform all of his activities of daily living, although it was 
difficult for him to button his pants, zipper zippers, apply a 
tie or button the top button of a dress shirt.  He indicated that 
he would sometimes receive assistance from his father in 
performing these functions.  

Physical examination revealed that the Veteran had a loss of the 
bony prominence of the fourth finger of the right hand if the 
hand was on a flat surface, although the metacarpal bony 
prominence was present when the veteran fully flexed the hand.  
Upon palpation there was pain at the metacarpal areas of the3rd, 
4th and 5th fingers and the anterior aspect of the metacarpal 
bones.  There was no misalignment, no abnormal structures, no 
abnormal masses and no abnormal bony prominences.  The bones and 
joints were in good alignment.  

Range of motion testing of the hand revealed phalangeal flexion 
from 0 to 75 degrees with pain beginning at 75 degrees, 
hyperextension from 0 to 20 degrees with pain beginning at 20 
degrees and full range of motion of the thumb and index finger.   
Regarding the 3rd, 4th and 5th fingers, there was limitation of 
full flexion of digital interphalangeal joints with pain 
beginning at 10 degrees and limitation of the proximal 
interphalangeal joint to 50 degrees with pain beginning at 50 
degrees.  The examiner noted that the limitation of motion did 
not affect the range of motion of the remaining fingers of the 
right hand, such as the thumb or index finger.  

The examiner found that the Veteran was able to attempt to have a 
full fist although he was unable to tuck his 3rd, 4th and 5th 
distal interphalangeal joints into the palm of his hand.  He was 
also able to pull open the fingers easily, with poor strength 
upon his fist and his grip.  Additionally, there was full 
extension and flaring of the fingers and there was 3/5 strength 
of the 3rd, 4th and 5th fingers, and 4/5 strength of the thumb 
and index finger.  The Veteran was able to touch the thumb to the 
fingertip and the base of the little finger repetitively with no 
complaints, no lack of endurance and no easy fatigability.  There 
was full abduction on a flat surface with no gapping noted.  
There was difficulty with gripping and writing with a pen.  The 
veteran was able to grip a pen, although it required the use of 
all fingers and he complained of pain.  

Repetitive testing did not result in any additional limitation of 
motion and did not cause any pain.  It also did not cause 
weakness, incoordination or easy fatigability.  The examiner 
indicated that there were no flare-ups, muscle atrophy, weakness, 
paralysis or contracture.  

Neurological examination did not revea1 any abnormalities.  X-
rays of both hands were normal.  The examiner diagnosed the 
veteran with crush injury to the right hand, resolved.  The 
examiner noted that there was no clinical or radiographic 
evidence to support another diagnosis.  

During the July 2010 Board hearing, the Veteran testified that he 
wore a brace on his right hand during the night.  He indicated 
that the brace helped him make it through the night without 
waking up with hand pain.  The Veteran also indicated that the 
hand would sometimes swell up at night.    

The evidence summarized above shows that the Veteran experienced 
a few different injuries to the hand during service.  In this 
regard, the Board finds the Veteran's account of the injury to 
the hand from the gun as credible and consistent with the 
circumstances of his service.   Post-service, the Veteran was 
examined in July 2007, only five months after separation and 
found to have decreased digit strength in the fourth and fifth 
fingers, as well as chronic hand pain, but no limitation of 
motion of the fingers.

During the more detailed May 2008 VA hand examination, however, 
the examiner affirmatively found significant limitation of motion 
of the distal interphalangeal, proximal interphalangeal joints in 
the 3rd, fourth and fifth fingers.  He also found that the 
Veteran was unable to make a full fist as he could not tuck his 
3rd, 4th and 5th distal interphalangeal joints into the palm of 
his hand, that he had poor strength when making a fist and when 
gripping objects, and that he had only 3/5 overall strength in 
the 3rd, 4th and 5th fingers.  Additionally, the examiner noted 
that in order to grip a pen, the Veteran had to use all fingers.

The Board finds that the objective findings of decreased finger 
and grip strength, pain, and limitation of motion reasonably 
establish that the Veteran has a minimal level of right hand 
disability, predominantly involving his 3rd, 4th and 5th fingers.  
In this regard, the Board finds the My 2008 VA examiner's range 
of motion findings more persuasive as they were made after a more 
detailed examination, which focused solely on the right hand.  
Additionally, the Veteran's minimal hand disability has 
essentially been associated with his hand injuries in service, as 
there is no indication from the record that the Veteran has any 
residuals from any hand injuries either before or after service.  

As noted above, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  Id.  

Given the clear evidence of right hand injuries in service, and 
the presence of what appears to be current residual disability, 
including decreased finger and grip strength, pain, and 
limitation of motion, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for service 
connection for residuals of right hand injury are met.

C.  Insomnia

Considering the evidence of record in light of the governing 
authority, the Board finds that service connection for insomnia 
is not warranted.  

The service treatment records reflect no specific complaints or 
diagnosis of insomnia, although on the Veteran's post-deployment 
questionnaire he complained of nightmares and sleep disturbance.  
.  

Post service, on July 2007 VA psychiatric examination, the 
Veteran reported that he continued to have difficulty sleeping.  
He noted that it had become easier to fall asleep since he 
started taking medication but that he would wake up every couple 
of hours and that he would have disturbing dreams.  He indicated 
that he was sleeping about six hours per day.  The examiner 
diagnosed the Veteran with PTSD, mild, and alcohol abuse, in 
early partial remission.  

During the July 2010 Board hearing, the Veteran testified that he 
was not currently receiving any treatment for insomnia.  He noted 
that he had had difficulty sleeping since he returned from Iraq.  
He also indicated that soon after service, he informed medical 
personnel at the VA clinic that he was having trouble sleeping 
and he was prescribed Trazadone.  However, because the Trazadone 
made his headaches worse throughout the night, he eventually 
stopped taking it.  The Veteran also reported that he had bad 
dreams about his time in Iraq.  Additionally, the Veteran's 
representative asserted that the Veteran's PTSD caused him to 
have trouble sleeping.

The evidence summarized above does not show that the Veteran has 
been assigned a separate diagnosis of insomnia.  Instead, the 
medical evidence of record has attributed his sleeping 
difficulties to his already service-connected PTSD, and thus, 
these difficulties should be considered when determining an 
appropriate disability rating for the PTSD.  In this regard, 
neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any evidence 
tending to indicate that the Veteran has a separately ratable 
disability manifested by insomnia.  Thus, a separate award of 
service connection for insomnia would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (Evaluation of the same 
manifestations under different diagnoses, or "pyramiding", is 
precluded).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent and persuasive medical 
evidence does not establish a separately ratable disability 
manifested by insomnia (i.e. separate from the Veteran's already 
service-connected PTSD) upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

D.  Depression and panic disorder

The service treatment records do not reflect that the Veteran was 
ever diagnosed with depression.  However, he reported problems 
with depression on his post-deployment health screening.  The 
records do not show any complaints of panic attacks or any 
diagnosis of panic disorder.  

Post service, the Veteran was hospitalized in March 2007 for 
suicidal ideation.  An April 2007 initial VA psychiatric 
examination then showed a diagnosis of PTSD and the Veteran 
subsequently received ongoing treatment for the disorder.  Also, 
an initial April 2007 social worker's showed diagnoses of PTSD 
and depression.  

During the July 2007 psychological evaluation, the psychologist 
noted that the Veteran received inpatient psychiatric treatment 
in March 2007 and at that time, he was diagnosed with PTSD, 
depression and alcohol abuse.  The psychologist also noted that 
during his earlier inpatient stay, the Veteran received an 
initial PTSD evaluation and was diagnosed with PTSD.  The Veteran 
reported that he was depressed most of the time and that at times 
he felt his heart racing with increased respiration, dry mouth 
and increased perspiration.   As noted above, the psychologist 
diagnosed the Veteran with PTSD, mild; she did not assign him a 
separate diagnosis of depression or panic disorder.  

During the July 2010 Board hearing, the Veteran reported that his 
depression started while he was in Iraq and that he currently 
felt depressed.  He also indicated that he was experiencing panic 
attacks on a daily basis.  He noted that the symptoms of his 
panic attacks included excessive perspiration, racing thoughts 
and difficulty keeping his voice calm.

The evidence summarized above does not show that the Veteran has 
a psychiatric disability, independent of his PTSD, manifested by 
depression and/or panic attacks.  In this regard, although the VA 
social worker initially diagnosed the Veteran with PTSD, more 
recent records from his treating psychiatrist, and the July 2007 
VA psychologist's report show only a diagnosis of PTSD.  Also, 
the record does not include any diagnosis of panic disorder, or 
other anxiety disorder aside from PTSD.  Further, neither the 
Veteran nor his representative has presented, identified, or even 
alluded to the existence of any evidence tending to indicate that 
the Veteran has been diagnosed with panic disorder.  Accordingly, 
the weight of the evidence is against a finding that the Veteran 
has a separate disability manifested by depression and/or panic 
attacks and in favor of a finding that the Veteran's depression 
and anxiety represent symptoms of his already service-connected 
PTSD.  Thus, a separate award of service connection for 
depression and/or panic disorder would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14  

Once again, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in disability. See 38 U.S.C.A. § 1110.  
Thus, where, as here, competent and persuasive medical evidence 
does not establish a current, separately ratable disability 
manifested by depression or panic disorder (separate from the 
Veteran's already service-connected PTSD) upon which to predicate 
a grant of service connection, there can be no valid claim for 
service connection.  See Gilpin, 155 F. 3d at 1353; Brammer, 3 
Vet. App. at  225.

E.  Diarrhea

The service treatment records reflect that the Veteran developed 
diarrhea deployment to Iraq, which had worsened by the time of a 
November 2006 medical assessment.  

During the July 2007 VA medical examination, the Veteran reported 
that the diarrhea had its onset six months into his deployment.  
At that time, he would have 6 to 7 stools per day but denied any 
blood in the stool.  He indicated that the treatment he received 
was some type of pills, which would cause abdominal cramping and 
which he thought were used to decrease motility.  The Veteran 
also indicated that since returning from Iraq, the diarrhea had 
slowly decreased.  He reported that he currently had diarrhea one 
week out of the month for a few days.  He noted that during this 
time he would have 5 to 6 stools per day with no bleeding but 
would have bloating, cramps and gassiness.  The examiner 
diagnosed the Veteran with chronic diarrhea, slowly resolving. 

A June 2007 VA gastroenterology consultation reflects that the 
Veteran complained of jaundice, arthralgia, myalgia, anorexia, 
weight loss, abdominal pain, cirrhosis, encephalopathy, fever and 
pruritus.  He also reported that he continued to have a rash in 
his groin area, along with diarrhea and heartburn.  Laboratory 
testing showed that the Veteran had hepatitis C with a viral load 
that was undetectable.  

During the July 2010 Board hearing, the Veteran testified that he 
no longer had diarrhea.  

The evidence summarized above clearly shows that the Veteran 
experienced diarrhea, which first became manifest during service, 
while he was deployed in Iraq.  However, the evidence also shows 
that post-service the diarrhea began to slowly resolve.  In this 
regard, during the July 2007 VA examination, just five months 
after service, the VA examiner affirmatively found that the 
diarrhea was slowly resolving.  Subsequently, during the July 
2010 Board hearing, the Veteran affirmatively reported that he 
was no longer experiencing diarrhea.

Thus, although the Veteran is shown to have had diarrhea both 
during, and immediately after, service, the evidence indicates 
that this was a temporary, rather than a chronic symptom, which 
eventually resolved.  Given this resolution, which began soon 
after service, the Board finds that a current, chronic disability 
manifested by diarrhea is not established.  

Additionally, the Board notes that although the Veteran was 
diagnosed with hepatitis C, he has not filed a claim for service 
connection for hepatitis C, or otherwise alleged that the disease 
is related to service.  Accordingly, since the Board presumes 
that the Veteran was aware that he was afforded a clear diagnosis 
of hepatitis C in June 2007; since it is clear that he is 
familiar with the procedure for filing a claim for service 
connection; and since the Veteran has not made any communication 
to the RO indicating that he desired to file a claim for service 
connection for hepatitis C, the Board finds that such a claim has 
not been raised.  

The Board notes that the instant case is distinguishable from 
that addressed in the recent decision of the United States Court 
of Appeals for Veteran's Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In Clemons, the Court found that the 
Board erred in not considering the scope of the Veteran's claim 
for service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons, 23 Vet. App. 1 (2009).   
However, in the instant case, the Veteran did not describe his 
claim as one for a specific gastrointestinal disease but only 
narrowly described it as one for disability due to a specific 
symptom, diarrhea, a symptom he no longer experiences.  
Additionally, the medical evidence of record does not 
affirmatively show a relationship between the Veteran's hepatitis 
and his diarrhea but only that he was continuing to have diarrhea 
at the time he was diagnosed with hepatitis.  Accordingly, the 
Veteran's description of his claim in conjunction with the 
medical evidence of record does not provide a basis for finding 
that the claim for service connection for diarrhea includes a 
claim for hepatitis C.  

In sum, once again, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Thus, where, as here, competent and persuasive medical evidence 
does not establish a current disability manifested by diarrhea 
upon which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).

F.  All denials of service connection

In addition to the medical evidence, in adjudicating the claims 
for service connection for insomnia, depression, panic disorder 
and diarrhea, the Board has considered the assertions of the 
Veteran and his representative, but finds that this evidence 
provides no basis for allowance of the claims.  As indicated 
above, these claims turn on the medical questions of whether 
disabilities manifested by depression, insomnia and panic 
symptoms are present, which are distinct from the Veteran's 
service connected PTSD and whether a chronic disability 
manifested by diarrhea is present.  As laypersons without the 
appropriate medical training and expertise, neither the Veteran 
nor his representative is competent to provide a probative 
(persuasive) opinion on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992)). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for insomnia, depression, panic disorder 
and diarrhea must be denied.  In reaching the conclusion to deny 
each claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinea cruris affecting the groin is 
granted.

Service connection for residuals of right hand injury is granted.

Service connection for insomnia is denied.

 Service connection for depression is denied.

Service connection for panic disorder is denied.

Service connection for diarrhea is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for lumbar spine 
disability, right shoulder disability and headache disorder, and 
on the claim for an initial rating in excess of 10 percent for 
PTSD, is warranted.

With regard to the Veteran's PTSD, the most recent VA examination 
was in July 2007.  During the July 2010 Board hearing, the 
Veteran affirmatively asserted that his PTSD had significantly 
worsened since the July 2007 VA examination.  Accordingly, in 
view of this assertion, the Board finds that more contemporaneous 
medical findings are needed to evaluate the severity of the 
Veteran's PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide a veteran with a thorough and 
contemporaneous medical examination); and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous").

With regard to the claimed lumbar spine disability, the Veteran 
asserts that the   spine began bothering him in approximately 
January 2006 during military service and that he has continued to 
have problems with the area since he was discharged.   

The Veteran's service treatment records do not reflect any 
complaints or findings of lumbar spine pathology.  However, the 
Veteran has credibly testified that he began experiencing lumbar 
spine problems in service due to the requirements of being a 
gunner on a humvee.  He noted that he had to sit for hours in the 
humvee in a hunched over position on top of a leather strap and 
that after a while he began to experience pain in the right and 
middle lumbar spine.     

Post service, the Veteran reported chronic low back pain to VA 
medical personnel as early as March 2007.  Additionally, during 
the July 2007 VA examination the Veteran complained of daily 
intermittent lumbar pain and constant lumber stiffness.  
Additionally, physical examination showed decreased forward 
flexion of the lumbar spine secondary to pain, along with 
stiffness, and the examiner, a nurse practitioner, diagnosed the 
Veteran with lumbar strain.   

With regard to the right shoulder disability, the Veteran asserts 
that, although he did not experience a specific right shoulder 
injury during service, he began having right shoulder pain during 
his service in Iraq, around January 2006, and that he has 
continued to experience right shoulder problems since that time.   

The Veteran's service treatment records reflect some level of 
problems with the left shoulder in September 2004 when it was 
noted that the Veteran was having difficulty with push-ups and 
with the overhead press maneuver.  The records do not reflect any 
right shoulder problems or complaints.  However, the Veteran has 
affirmatively testified that he believed that probably due to the 
constant weight of his weapons, he developed problems with his 
right shoulder.

Post service, during the July 2007 VA examination, the Veteran 
reported that he had intermittent achy pain with some types of 
activities.  He noted that approximately two times per week he 
would perform some type of activity that would cause pain to the 
shoulder.  He also noted that he could not lift even a gallon of 
milk with his arm straight out.  Physical examination was 
positive for weakness, fatigability and lack of endurance and 
also showed an absence of 30 degrees of shoulder flexion and 
abduction due to pain and stiffness.  The examining nurse 
practitioner diagnosed the Veteran with right shoulder strain.   

Regarding the Veteran's headache disorder, the Veteran asserts 
that he began having continuous headaches during service soon 
after he returned from Iraq and that he has continued to 
experience the headaches since that time.  

The Veteran's service treatment records do not reflect any 
headache problems or complaints.  However, the Veteran has 
credibly testified that he experienced a couple of head injuries 
while serving in Iraq.  He indicated that one injury happened 
when his humvee was headed out on a short mission.  He reported 
that his gunner's hatch gave out and cracked him in the head, 
just prior to him putting on his head gear.  He noted that his 
head immediately started bleeding, with blood pouring down his 
face.  He also noted that his fellow servicemen applied a field 
dressing and they continued on the mission, with the Veteran 
moving from his gunner's seat to a more protected position.  
Then, after the humvee returned to base, the Veteran's sergeant 
and a medic took a look at his head, and simply allowed him to go 
to his room and rest.  The Veteran noted that he was told that he 
should have received stitches for the wound but he never received 
them.  He also noted that he experienced nausea and some 
dizziness for approximately two hours after the accident.

The Veteran has also reported that on one occasion in Iraq, when 
a blast occurred near him, he fell on one truck and struck his 
head on another parked nearby.  He noted that he was dazed for a 
few seconds and was nauseous for approximately 30 minutes 
afterward.  

Post service, a VA neuropsychological assessment was performed in 
June 2007 to evaluate potential signs of traumatic brain injury.  
The psychologist diagnosed the Veteran with PTSD and noted that 
he was experiencing mild memory impairment.  

Given the credible reports of back and shoulder problems and the 
medical findings made shortly after service, which at least 
suggest the presence of chronic low back and shoulder 
disabilities; the Veteran's assertion of continuity of lumbar 
spine and right shoulder symptomatology; and the absence of any 
current medical opinion on the question of nexus, the Board finds 
that further orthopedic examination by an appropriate physician, 
and an accompanying medical opinion, is needed to resolve the 
claims for service connection for a lumbar spine disability and 
right shoulder disability.  See 38 U.S.C.A. § 5103A (d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

Additionally, given the Veteran's credible testimony regarding 
the head injuries in service, his report of continuity of 
headache symtpomatology beginning soon after these injuries, and 
the absence of any current medical opinion on the question of a 
nexus between the head injuries and any current headache 
disorder, the Board finds that a VA neurological examination by 
an appropriate physician is needed to resolve the claim for 
service connection for headache disorder.  Id.

Hence, the RO should arrange for the Veteran to undergo VA 
psychiatric, orthopedic and neurological examinations, by 
appropriate physicians, at a VA medical facility.  The Veteran is 
hereby advised that failure to report for any of the scheduled 
examinations may well result in denial of the corresponding claim 
for service connection or the claim for a higher initial rating 
for PSTD (as the original claims will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2010).   
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report for 
any scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records. The claims file 
includes VA outpatient treatment records from the Pittsburgh VA 
healthcare system from March 2007 to August 2007.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain from the Pittsburgh VA healthcare system any 
outstanding records of treatment for PTSD, lumbar spine 
disability, right shoulder disability and/or headache disorder, 
since August 2007, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.    

Also, to ensure that all due process requirements are met, and 
that the record before each examiner is complete, the RO should 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claims remaining on appeal. The 
RO's notice letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claim for an initial rating in excess of 10 
percent for PTSD should include consideration of whether "staged" 
rating of the Veteran's disability (assignment of different 
ratings for distinct periods of time, based on the facts found) 
pursuant to Fenderson (cited to above) is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:


Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Pittsburgh 
VA healthcare system all records of 
evaluation and/or treatment for the Veteran's 
PTSD, lumbar spine problems, shoulder 
problems and/or headaches, since August 2007.   
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a higher rating for PTSD and/or 
the claims for service connection for lumbar 
spine disability, right shoulder disability 
or headache disorder.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
psychiatric, orthopedic and neurological 
examinations by appropriate physicians, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
Veteran, and each examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and studies 
(to include X- rays) should be accomplished 
(with all results made available to the 
requesting physician prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail. 

Each physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Psychiatric examination: The examiner 
should render specific findings with respect 
to the existence and extent (or frequency, as 
appropriate) of: memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse control 
and/or thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
that represents the level of impairment due 
to the Veteran's PTSD, and an explanation of 
what the score means.

Orthopedic examination: The examiner 
should determine whether the Veteran has any 
current disability(ies) of the lumbar spine.  
Then, with respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in service or is otherwise 
medically related to service.

The examiner should also determine whether 
the Veteran has any current disability(ies) 
of the right shoulder.  Then, with respect to 
each such diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability had its onset in service or is 
otherwise medically related to service.

Neurological examination: The examiner 
should clearly identify any current headache 
disorder.  Then, with respect to the 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
disability had its onset in service (to 
include as result of head injury during the 
Veteran's Iraq service), or is otherwise 
medically related to the Veteran's military 
service.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8. After completing the requested action, and 
any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
for lumbar spine disability, right shoulder 
disability and headache disorder, and the 
claim for an initial rating in excess of 10 
percent for PTSD, in light of all pertinent 
evidence and legal authority (to include, 
with respect to the claim for higher rating, 
consideration of whether staged rating, 
pursuant to Fenderson (cited above), is 
appropriate.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).    



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


